Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 A.	Amend the following claims:
1.  (Currently Amendment) A wearable computing device comprising:
a memory;
a plurality of physical devices comprising a display device and an input device, wherein at least a first physical device of the plurality of physical devices is of a different type than at least a second physical device of the plurality of physical devices; and
a processor operatively coupled to the memory and the plurality of physical devices, the processor configured to:
provide a hardware abstraction layer for the plurality of physical devices, the hardware abstraction layer providing a plurality of device-independent interfaces each corresponding to a physical device of the plurality of physical devices;
execute at least one application program to access the plurality of physical devices via the plurality of device-independent interfaces; [[and]] 
for each application program of the at least one application program, and for each physical device of the plurality of physical devices, create a unique inter-process communication context for a pairing of the application program and the physical device responsive to detecting an application ; and
responsive to creation of the unique inter-process communication context, provide a socket interface to the application program for the unique inter-process communication context; and
serializing data communicated via the socket interface.
2.  (Canceled)  
3.  (Canceled)
4.  (Canceled)
5.  (Canceled)
6.  (Previously Presented) The wearable computing device of claim 1, wherein the data communicated via the socket interface is serialized via a protocol buffer.
7.  (Original)  The wearable computing device of claim 1, wherein the processor is further configured to provide a window manager that allocates a display buffer to the at least one application program.
8.  (Original) The wearable computing device of claim 7, wherein the window manager provides extensibility to one or more plugin services.
9.  (Original) The wearable computing device of claim 8, wherein the one or more plugin services comprise a navigation manager that maintains a navigation stack in a user interface.
10.  (Original) The wearable computing device of claim 9, wherein the at least one application program comprises a plurality of application programs.

12.  (Original)  The wearable computing device of claim 10, wherein the navigation stack orders the plurality of application programs based on frequency of use.
13.  (Original)  The wearable computing device of claim 10, wherein the navigation stack orders the plurality of application programs based on a predetermined order.
14.  (Currently Amended)  A method of providing inter-process communication in a wearable computing device, the method comprising:
providing a hardware abstraction layer for a plurality of physical devices, the hardware abstraction layer providing a plurality of device-independent interfaces each corresponding to a physical device of the plurality of physical devices; 
executing at least one application program that accesses the plurality of physical devices via the hardware abstraction layer;
responsive to an application program of the at least one application programinitiating an application programming interface call to the device-independent interface of a physical device of the plurality of physical device 
providing a socket interface to the application program for the unique inter-process communication context; and
serializing data communicated via the socket interface.
15.  (Canceled)
16.  (Previously Presented) The method of claim 14, further comprising serializing data communicated via the socket interface using a protocol buffer.

18.  (Original) The method of claim 14, further comprising providing a navigation manager that maintains a navigation stack in a user interface.
19.  (Currently Amended) A non-transitory computer readable medium storing computer-executable instructions which, when executed by a computer processor of a wearable computing device, cause the computer processor to:
provide a hardware abstraction layer for a plurality of physical devices, the hardware abstraction layer providing a plurality of device-independent interfaces each corresponding to a physical device of the plurality of physical devices; 
execute at least one application program that accesses the plurality of physical devices via the hardware abstraction layer;
responsive to an application program of the at least one application program initiating an application programming interface call to the device-independent interface of a physical device of the plurality of physical device 
provide a socket interface to the application program for the unique inter-process communication context; and 
serialize data communicated via the socket interface.
                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194